FORM OF
 
0% SENIOR SUBORDINATED CONVERTIBLE PROMISSORY NOTE
 
THIS PROMISSORY NOTE AND THE SECURITIES OBTAINABLE UPON CONVERSION HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE ACT”), OR
THE SECURITIES LAWS OF ANY STATE.  THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.
 
0% SENIOR SUBORDINATED CONVERTIBLE PROMISSORY NOTE
 
No. SPN-[   ]
______ __, 2009
U.S. $ _____________
 



FOR VALUE RECEIVED, the undersigned, Vyteris, Inc., a Nevada corporation (the
“Company”), hereby unconditionally promises to pay, in accordance with the
Subscription Agreement (the “Subscription Agreement”), dated as of the date
hereof, by and between the Company and ____________________ (the “Purchaser”),
on the Maturity Date (as defined in Section 1 hereof) to the order of the
Purchaser, in lawful money of the United States of America and in immediately
available funds, the principal amount of _____________________ ($________)
Dollars (the “Principal Amount”).  No interest shall accrue or shall be payable
under this Note.
 
This Note is the promissory note referred to in the Subscription Agreement and
the Security Agreement (as hereinafter defined), and is entitled to the benefits
thereof, is secured as provided in the Security Agreement and is subject to
conversion as set forth herein.  This Note, and all representations, warranties,
covenants and agreements contained herein, and in the Subscription Agreement and
the Security Agreement, shall be binding upon the Company and its successors and
permitted assigns and shall inure to the benefit of the Purchaser and its
successors and assigns.  The Company may not assign or delegate any of its
duties or obligations under this Note without the written consent of the
Purchaser.
 
This Note is one of a series of 0% senior subordinated convertible promissory
notes of like tenor and ranking made by the Company in favor of certain
investors and issued, from time to time (collectively, the “Notes”), all upon
terms set forth in that certain Confidential Private Placement Memorandum, dated
November 4, 2009, as same may be amended or supplemented from time to time
(collectively referred to herein as the “Memorandum”).  Each of the Notes shall
rank equally without preference or priority of any kind over one another, and
all payments on account of principal and interest with respect to any of the
Notes shall be applied ratably and proportionately on the outstanding Notes on
the basis of the principal amount of the outstanding indebtedness represented
thereby.
 
B-1

--------------------------------------------------------------------------------


 
By its execution of the Subscription Agreement in the form attached to the
Memorandum as Annex D, the Purchaser has authorized Collateral Agents, LLC, a
New York limited liability company, to act as collateral agent (the “Collateral
Agent”) on behalf of the Purchaser and other purchasers of the Notes, and in
such capacity to enter into the Security Agreement in the form attached to the
Memorandum as Annex C, as the same may be amended, modified, restated or
supplemented from time to time (the “Security Agreement”), and to exercise for
the benefit of the Purchaser all rights, powers and remedies provided to it,
under or pursuant to the Security Agreement including, without limitation, those
available upon an Event of Default (as defined in Section 8 hereof), subject
always to the terms, conditions, limitations and restrictions provided in the
Security Agreement.


1.          Maturity.  Unless otherwise converted into common stock of the
Company, par value $.015 per share (“Common Stock”), in accordance with the
Section 5 hereof, this Note shall mature on __________, 20121, unless such date
shall be otherwise extended in writing by the Purchaser (such date, the
“Maturity Date”).  On the Maturity Date, unless, and to the extent, converted
into shares of Common Stock in accordance with the provisions hereof, any and
all outstanding principal due and owing under the Note shall be immediately paid
by the Company.
 
2.          Senior. Except with respect to indebtedness of up to $3.3 million
owed to Ferring Pharmaceuticals, Inc. and its related lien on the assets of the
Company pursuant to that certain security agreement between the Company and
Ferring Pharmaceuticals, Inc., dated March __, 2009 (the “Ferring Debt”), the
indebtedness evidenced by this Note and the payment of the Principal Amount
shall be Senior (as hereinafter defined) to, and have priority in right of
payment over, all indebtedness for borrowed money (except for other Notes) of
the Company. “Senior” shall be deemed to mean that, in the event of any default
in the payment of the obligations represented by this Note or of any
liquidation, insolvency, bankruptcy, reorganization, or similar proceedings
relating to the Company, all sums payable on this Note, shall first be paid in
full, before any payment is made upon any other indebtedness, now outstanding or
hereinafter incurred (except for the Ferring Debt), and, in any such event, any
payment or distribution of any character which shall be made in respect of any
other indebtedness of the Company, shall be paid over to the holder of this Note
for application to the payment hereof, unless and until the obligations under
this Note (which shall mean the Principal Amount and other obligations arising
out of, premium, if any, and any costs and expenses payable under, this Note)
shall have been paid and satisfied in full.
 
3.   Affirmative Covenants.  The Company covenants and agrees that, while any
amounts under this Note are outstanding, it shall:
 
_________________________
1  Such date shall be inserted at closing and shall be three years from the
initial closing date.

B-2

--------------------------------------------------------------------------------


 
 (a)   Do all things necessary to preserve and keep in full force and effect its
corporate existence, including, without limitation, all licenses or similar
qualifications required by it to engage in its business in all jurisdictions in
which it is at the time so engaged; and continue to engage in business of the
same general type as conducted as of the date hereof; and continue to conduct
its business substantially as now conducted or as otherwise permitted hereunder;
 
 (b)   Pay and discharge promptly when due all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property before the same shall become delinquent or in
default, which, if unpaid, might reasonably be expected to give rise to liens or
charges upon such properties or any part thereof, unless, in each case, the
validity or amount thereof is being contested in good faith by appropriate
proceedings and the Company has maintained adequate reserves with respect
thereto in accordance with GAAP;
 
 (c)           Comply in all material respects with all federal, state and local
laws and regulations, orders, judgments, decrees, injunctions, rules,
regulations, permits, licenses, authorizations and requirements applicable to it
(collectively, “Requirements”) of all governmental bodies, departments,
commissions, boards, companies or associations insuring the premises, courts,
authorities, officials or officers which are applicable to the Company or any of
its properties, except where the failure to so comply would not have a Material
Adverse Effect (as defined in this Section 3);
 
  (d)          Keep proper records and books of account with respect to its
business activities, in which proper entries, reflecting all of their financial
transactions, are made in accordance with GAAP;
 
  (e)          Keep all of its properties adequately insured at all times with
responsible insurance carriers against loss or damage by fire and other hazards,
and maintain adequate insurance at all times with responsible insurance carriers
against liability on account of damage or injury to persons and property; and
 
  (f)           Reserve and keep available out of its authorized and unissued
Common Stock (as defined below) solely for the purpose of issuance upon
conversion of this Note as herein provided, free from preemptive rights or any
other actual contingent purchase rights of persons other than the Holder, such
number of shares of Common Stock as shall be issuable (taking into account the
adjustments and restrictions of Section 6 hereof) upon the conversion of the
aggregate principal amount of this Note.
 
For purposes hereof, “Material Adverse Effect” shall an event, matter, condition
or circumstance which has or would reasonably be expected to have a material
adverse effect on the business, operations, economic performance, assets,
financial condition, material agreements or results of operations of the Company
and its wholly owned subsidiary, Vyteris, Inc., a Delaware corporation,
considered as a whole.


4.            Negative Covenants.  The Company covenants and agrees that while
any amount of this Note is outstanding it will not directly or indirectly:
 
B-3

--------------------------------------------------------------------------------


 
(a)           Incur, guarantee, assume or otherwise become responsible for
(directly or indirectly) any indebtedness for borrowed money (except for other
Notes) that is senior or pari passu to the Notes, without the prior written
consent of the holders of more than fifty percent (50%) of the outstanding
principal of the Notes (the “Requisite Consent”);
 
(b)          Create, incur, assume or permit to exist any lien on any property
or assets now owned or hereafter acquired by it or on any income or revenues or
rights in respect of any thereof
 
(c)           Declare or pay, directly and indirectly, any dividends or make any
distributions, whether in cash, property, securities or a combination thereof,
with respect to (whether by reduction of capital or otherwise) any shares of its
capital stock (including without limitation any preferred stock) or directly or
indirectly redeem, purchase, retire or otherwise acquire for value any shares of
any class of its capital stock or any option, warrant or other right to purchase
or acquire any such shares (in each case other than repurchases from terminated
employees of the Company) or set aside any amount for any such purpose; or
 
(d)           Sell, transfer, discount or otherwise dispose of any claim or debt
owing to it, including, without limitation, any notes, accounts receivable or
other rights to receive payment, except for reasonable consideration and in the
ordinary course of business.
 
5.            Conversion.
 
(a)           Conversion Price and Optional Conversion.  The Holder shall have
the right, at its option, to convert all or a portion of the Principal Amount of
this Note into shares of the Company’s Common Stock at a conversion price equal
to $___ per share1, subject to adjustment as set forth in Section 6) (the
“Conversion Price”).  The Holder shall exercise its right to convert this Note
by delivering to the Company a written notice setting forth its election to
convert (a “Written Election to Convert”) in the form attached hereto as Exhibit
A and surrendering this Note.  Upon receipt of the Written Election to Convert
and the surrender of this Note, the Company shall issue and cause to be
delivered with all reasonable dispatch to or upon the written order of the
Holder, and in such name or names as the Holder may designate, a certificate or
certificates for the full number of shares of Common Stock so purchased upon
conversion of this Note.  Such certificate or certificates shall be deemed to
have been issued and any person so designated to be named therein shall be
deemed to have become a holder of record of such securities as of the date of
delivery of the Election to Convert, notwithstanding that the certificate or
certificates representing such securities shall not actually have been delivered
or that the stock transfer books of the Company shall then be closed.  In the
event that the Principal Amount of this Note exceeds the amount being converted,
the Company shall, upon such conversion execute and deliver to the Holder a new
Note for the Principal Amount of this Note surrendered which is not being
converted.
__________________________
 
1  Such conversion price shall be inserted at closing and shall be the lower of
(i) $0.20 or (ii) average VWAP during the 10 trading days prior to the
applicable closing date.
 
B-4

--------------------------------------------------------------------------------


 
(b)           Automatic Conversion.  If any time prior to the Maturity Date, the
closing bid price of the Company Company’s Common Stock reaches or exceeds 300%
of the then applicable Conversion Price for twenty consecutive trading days, the
entire Principal Amount owing on this Note shall, without any action taken on
the part of the Purchaser, automatically convert into shares of the Company’s
Common Stock at a price equal to the then effective Conversion Price (the date
such contingency event is met hereinafter the “Effective Automatic Conversion
Date”).  The Company will promptly send written notice to the Holder of this
automatic conversion event and shall promptly (but in no event later than ten
trading days after the Effective Automatic Conversion Date) issue or cause to be
issued and cause to be delivered to the Purchaser, a certificate for the Common
Stock.  The Purchaser shall be deemed to have become holder of record of such
Common Stock as of the Effective Automatic Conversion Date.
 
(c)           Fractional Shares.  No fractional shares of the Common Stock shall
be issued upon conversion of the Note.  In lieu of any fractional shares to
which the Purchaser would otherwise be entitled, the Company shall round up as
nearly as practicable to the nearest whole the number of shares of Common Stock
to be issued.
 
6.            Adjustments.
 
               (a)          Stock Dividends and Splits. If the Company, at any
time while this Note is outstanding: (A) pays a stock dividend or otherwise make
a distribution or distributions on shares of its Common Stock or any other
equity or equity equivalent securities payable in shares of Common Stock, (B)
subdivides outstanding shares of Common Stock into a larger number of shares,
(C) combines (including by way of reverse stock split) outstanding shares of
Common Stock into a smaller number of shares, or (D) issues by reclassification
of shares of the Common Stock any shares of capital stock of the Company, then
in each case the Conversion Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding treasury
shares, if any) outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event and the number of shares issuable upon conversion
of this Note shall be proportionately adjusted.  Any adjustment made pursuant to
this Section 6(a) shall become effective immediately after the record date for
the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.
 
(b)           Additional Issuances of Equity Securities.  If the Company, at any
time while this Note is outstanding, shall issue or sell any Equity Securities
(as defined below) at an effective price per share less than the then effective
Conversion Price (such lower price, the “Base Share Price” and such issuances
collectively, a “Dilutive Issuance”), as adjusted hereunder (if the holder of
the Equity Securities so issued shall at any time, whether by operation of
purchase price adjustments, reset provisions, conversion, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which is issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share which is less
than the  then effective Conversion Price, such issuance shall be deemed to have
occurred for less than the then effective Conversion Price on such date of the
Dilutive Issuance), then, the Conversion Price shall be reduced and only reduced
to equal the Base Share Price.  Notwithstanding the foregoing, no adjustments
shall be made, paid or issued under this Section 6(b) in respect of Exempt
Issuances (as defined below).  The Company shall notify the Holder in writing as
promptly as reasonably possible following the issuance of any Equity Securities
subject to this section, indicating therein the applicable issuance price, or of
applicable reset price, exchange price, conversion price and other pricing terms
(such notice the “Dilutive Issuance Notice”).  For purposes of clarification,
whether or not the Company provides a Dilutive Issuance Notice pursuant to this
Section 6(b), upon the occurrence of any Dilutive Issuance while this Note is
outstanding, after the date of such Dilutive Issuance the Holder is entitled to
the Base Share Price regardless of whether the Holder accurately refers to the
Base Share Price in the Written Election to Convert.
 
B-5

--------------------------------------------------------------------------------


 
For purposes of this Section 6(b), the following definitions shall apply:
 
“Common Stock Equivalents” means any securities of the Company or its
subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Equity Securities” means (i) Common Stock and (ii) Common Stock Equivalents,
including, but not limited to, Notes issued subsequent to the date of this Note.


“Exempt Issuance” means (i) any Equity Securities issued or issuable pursuant to
options, warrants or other rights issued or issuable to employees, officers or
directors of, or consultants or advisors to the Company or any subsidiary,
pursuant to equity incentive plans or other employee benefit arrangements; (ii)
any Equity Securities issued or issuable pursuant to any rights or agreements,
options, warrants or convertible securities outstanding as of the issuance date
of this Note; (iii) any Equity Securities issued or issuable for consideration
other than cash pursuant to a merger, consolidation, strategic alliance,
acquisition or similar business combination; (iv) any Equity Securities issued
or issuable in connection with any stock split, stock dividend, distribution or
recapitalization by the Company; (v) any Equity Securities issued or issuable
pursuant to any equipment loan or leasing arrangement, real property leasing
arrangement, or debt financing from a bank or similar financial or lending
institution; (vi) any Equity Securities issued or issuable to the Placement
Agent or its affiliates in connection with the offering of Notes pursuant to the
Memorandum; and (v) any Equity Securities issued to the Holder pursuant to the
Subscription Agreement, dated as of the date hereof, between the Company and the
Holder.  For clarification purposes, Notes that are issued pursuant to the
Memorandum at closings subsequent to the closing in which this Note has been
issued shall not be deemed to be an Exempt Issuance hereunder.


(c)           Mergers, Consolidations, Etc. In the event of any consolidation or
merger of Company with or into another corporation or the conveyance of all or
substantially all of the assets of Company to another corporation or entity,
this Note shall thereafter be convertible into the number of shares of capital
stock or other securities or property to which a holder of the number of Common
Stock deliverable upon conversion hereof would have been entitled upon such
consolidation, merger or conveyance; and, in any such case, appropriate
adjustment shall be made in the application of the provisions herein set forth
with respect to the rights and interest of Holder thereafter, to the end that
the provisions set forth herein (including provisions with respect to
adjustments in the Conversion Price) shall thereafter be applicable, as nearly
as may be practicable, in relation to any shares of stock or other property
thereafter deliverable upon the conversion hereof.
 
B-6

--------------------------------------------------------------------------------


 
(d)           Three Month Automatic Adjustment.  The Conversion Price shall
automatically be reduced by 1.5% of the initial Conversion Price as set forth in
Section 5(a) hereto at the end of each ninety (90) day period following the
issuance date hereof and through the earlier of the Maturity Date or the date
that all principal hereunder shall have been converted to Common Stock.   The
foregoing adjustment shall take place irrespective of any other adjustments that
may have occurred hereunder.


 (e)           Calculations. All calculations under this Section 6 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 6, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.


(f)           Voluntary Adjustment By Company. The provisions of this Section 6
shall similarly apply to successive, stock dividends, stock spits or
combinations, reclassifications, exchanges, substitutions, Dilutive Issuances or
other events.


7.           Security Interest.  This Note shall be secured by the assets of the
Company as set forth in the Security Agreement.


8.           Events of Default.  Subject to the terms of the Security Agreement,
the entire unpaid Principal Amount under this Note shall, at the option of the
Collateral Agent, acting on behalf of the Purchaser and the other purchasers of
the Notes, exercised by written notice to the Company, forthwith become and be
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived, if any one or more of the
following events (herein called “Events of Default”) shall have occurred (for
any reason whatsoever and whether such happening shall be voluntary or
involuntary or come about or be effected by operation of law or pursuant to or
in compliance with any judgment, decree or order of any court or any order, rule
or regulation of any administrative or governmental body) and be continuing at
the time of such notice, that is to say:


(a)           a material breach by the Company of the Security Agreement;
 
(b)           the Company shall default in the performance of, or violate any of
the covenants and agreements contained in this Note or the Security Agreement,
including without limitation, the failure to pay amounts due under this Note on
its Maturity Date, or any of the other Notes on their Maturity Date;
 
(c)           there shall be a dissolution, termination of existence, suspension
or discontinuance of the Company’s business for a continuous period of 20 days
or it ceases to operate as going concern;
 
B-7

--------------------------------------------------------------------------------


 
(d)           if the Company shall:
 
(i)           admit in writing its inability to pay its debts generally as they
become due;
(ii)          file a petition in bankruptcy or a petition to take advantage of
any insolvency act;
(iii)         convey any material portion of the assets of the Company to a
trustee, mortgage or liquidating agent or make an assignment for the benefit of
creditors;


(iv)         consent to the appointment of a receiver, trustee, custodian or
similar official, for the Company or any material portion of the property or
assets of the Company; or


(v)          on a petition in bankruptcy filed against it, be adjudicated a
bankrupt; or


(vi)         file a petition or answer seeking reorganization or arrangement
under the federal bankruptcy laws or any other applicable law or statute of the
United States of America or any State, district or territory thereof;


(e)           if a court of competent jurisdiction shall enter an order,
judgment, or decree appointing, without the consent of the Company, a receiver
of the whole or any substantial part of the Company’s assets, and such order,
judgment or decree shall not be vacated or set aside or stayed within 60 days
from the date of entry thereof;
 
(f)           if, under the provisions of any other law for the relief or aid of
debtors, any court of competent jurisdiction shall assume custody or control of
the whole or any substantial part of the Company’s assets and such custody or
control shall not be terminated or stayed within 60 days from the date of
assumption of such custody or control;
 
(g)          the Company shall default in any of its obligations under any other
promissory note, indenture or any mortgage, credit agreement or other facility,
indenture agreement, factoring agreement or other instrument under which there
may be issued, or by which there may be secured or evidenced any indebtedness
for borrowed money or money due under any long term leasing or factoring
arrangement of the Company in an amount exceeding $100,000, whether such
indebtedness now exists or shall hereafter be created and such default shall
result in such indebtedness becoming or being declared due and payable prior to
the date on which it would otherwise become due and payable; or
 
(h)          any representation or warranty made by the Company in the Security
Agreement was, when made, untrue or misleading, the result of which is
reasonably likely to have a Material Adverse Effect.
 
B-8

--------------------------------------------------------------------------------


 
9.           Guarantor.  Vyteris, Inc., a Delaware corporation (the
“Guarantor”), hereby irrevocably, absolutely and unconditionally guarantees to
the Purchaser the prompt, complete and full performance, when due, and no matter
how the same shall become due, of all obligations and undertakings of the
Company to Purchaser under, by reason of, or pursuant to this Note and the
Security Agreement (the “Obligations”), including any amendments, extensions,
renewals and increases hereof or hereto, and all reasonable costs and expenses
of the Purchaser  incurred in the enforcement or collection of the foregoing,
including reasonable attorneys' fees and disbursements, court costs, collection
agency costs, and other ordinary out of pocket expenses incurred in enforcing
Purchaser’s rights hereunder or thereunder.  If the Company fails for any reason
whatsoever punctually to perform the Obligations, the Guarantor shall cause each
and every such Obligation to be satisfied and performed as if the Guarantor
instead of the Company were the primary obligor of the Company’s obligations
under this Note.  Guarantor hereby agrees that his obligations under this
Guarantee shall be unconditional and irrevocable and that Guarantor shall be
fully liable in respect of the Obligations and whether or not any action has
been taken to enforce the same or any judgment obtained against the Company,
whether or not any time or indulgence has been granted to the Company by or on
behalf of the Purchaser.  The Guarantor represents and warrants to Purchaser
that this guarantee is a valid and binding obligation of the Guarantor and is
enforceable against it in accordance with its terms.


10.           Remedies.  Subject to the terms of the Security Agreement and the
Requisite Consent, in case any one or more of the Events of Default specified in
Section 8 hereof shall have occurred and be continuing, the Collateral Agent, on
behalf of the Purchaser and the other purchasers of the Notes, may proceed to
protect and enforce the Purchaser’s rights either by suit in equity and/or by
action at law, whether for the specific performance of any covenant or agreement
contained in this Note or in aid of the exercise of any power granted in this
Note, or the Collateral Agent may proceed to enforce the payment of all sums due
upon this Note or to enforce any other legal or equitable right of the
Purchaser.
 
11.           Amendments and Waivers.  The terms of this Note may be amended and
the observance of any term of this Note may be waived (either generally or in a
particular instance and either retroactively or prospectively) with the written
consent of the Company and the Requisite Consent, except with respect to the
Maturity Date and the Conversion Price, which can only be amended with the
Purchaser’s consent.
 
12.          Notices.  Any notice, request or other document required or
permitted to be given or delivered to the Purchaser by the Company shall be
delivered in accordance with the notice provisions of the Subscription
Agreement.
 
With a copy to the Collateral Agent:
 
Collateral Agents, LLC,
111 West 57th Street, Suite 1416
New York, NY 10019
Fax: (212) 245-9102


(ii)           Any party may give any notice, request, consent or other
communication under this Note using any other means (including personal
delivery, messenger service, telecopy, first class mail or electronic mail), but
no such notice, request, consent or other communication shall be deemed to have
been duly given unless and until it is actually received by the party for whom
it is intended.  Any party may change the address to which notices, requests,
consents or other communications hereunder are to be delivered by giving the
other parties notice in the manner set forth in this Section 11.


B-9

--------------------------------------------------------------------------------


 
13.           Severability.  The unenforceability or invalidity of any provision
or provisions of this Note as to any persons or circumstances shall not render
that provision or those provisions unenforceable or invalid as to any other
provisions or circumstances, and all provisions hereof, in all other respects,
shall remain valid and enforceable.
 
14.           Governing Law.  This Note shall be governed by and construed under
the laws of the State of New York applicable to agreements made and to be
performed entirely within such jurisdiction.
 
15.           Waivers.  The nonexercise by either party of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.
 
[Signature Page Follows]
 
B-10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company and the Guarantor have caused its duly
authorized officers to execute this Note as of the date first written above.
 
COMPANY:
 
VYTERIS, INC., a Nevada corporation
 
By:
   
Name:
 
Title
 
GUARANTOR:
 
VYTERIS, INC., a Delaware corporation
 
By:
   
Name:
 
Title



B-11

--------------------------------------------------------------------------------

